IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 99-50521
                          Conference Calendar
                           __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ROLAND FERDIN,

                                       Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-93-CR-185-5-HG
                        - - - - - - - - - -
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Roland Ferdin appeals the 24-month sentence imposed by the

district court upon revocation of his supervised release.     Ferdin

argues that his sentence violates due process because it was

based on “unsubstantiated and unverified factual information.”

Because this contention is raised for the first time on appeal,

it is reviewed only for plain error.     See United States v. Olano,

507 U.S. 725, 730-37 (1993); United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994)(en banc).    We have reviewed the

briefs and the record, and we perceive no plain error.



     * Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 99-50521
                 2–

AFFIRMED.